Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 6, 11 and 16, prior art reference of Kwak US 2019/0364546 A1 discloses for Type I feedback, NR supports the following (DL) CSI reporting parameters.  Resource selection indicator (Examples for further study are a reference signal resource, a port, a reference signal sequence, and a beam) Rank indicator (RI) Precoding matrix indicator (PMI) Channel quality feedback For Type I CSI, PMI codebook has at least two stages W = W1W2 W1 codebook includes of beam groups/vectors FFS structure and configuration of W1 codebook. Prior art reference of Kim et al. 10,171,153 B2 discloses subsampling a first codebook associated with a first PMI  and a second codebook associated with a second PMI according to a reporting submode for 4 antenna ports, wherein the subsampling, for selecting Discrete Fourier Transform (DFT) vectors, comprises selecting a second codebook index for the second PMI based on a first codebook index for the first PMI, and transmitting the channel state information based on the subsampled first codebook and the second codebook. Prior art reference of Gao US 2015/0289155 A1 discloses network side device determines the parameter of data transmission for the user equipment according to the intra-group beam-forming weight vector and a pre-coding matrix, wherein the intra-group beam-forming weight vector is corresponding to the CSI-RS resource corresponding to the selected CSI feedback configuration, and the pre-coding matrix is corresponding to a Pre-coding Matrix Indicator, PMI, fed back by the user equipment, corresponding to the selected CSI feedback configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472


/HASHIM S BHATTI/Primary Examiner, Art Unit 2472